Citation Nr: 1502557	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent prior to April 26, 2013, and in excess of 50 percent since April 26, 2013, for posttraumatic stress disorder (PTSD) with depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that continued a 30 percent rating for PTSD and denied entitlement to TDIU.  

The Veteran testified at a Board videoconference hearing in March 2014 and a copy of that transcript is of record.  The Veteran subsequently submitted additional evidence with a waiver of initial RO consideration.  

In a September 2012 statement of the case, the RO continued the denial of entitlement to TDIU and a higher rating for service connected PTSD.  In VA Form 9, filed in October 2012, the Veteran, through his representative, specifically limited his appeal to the issue of entitlement to a higher rating for PTSD.  Thereafter, in November 2013, the Veteran, through his representative, filed another claim for entitlement to TDIU.  Then, at the March 2014 Board hearing, the Veteran's representative asked that the claim for entitlement to TDIU be considered part and parcel of the underlying increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), which clarified that a claim for a TDIU due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Thereafter, in a January 2015 rating decision, the RO denied the November 2013 claim for TDIU.  The Board will allow the Veteran to go forward with the original claim for TDIU filed June 10, 2009.  As such, the issue is listed on the title page. 
This matter was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual claims file reveals the March 2014 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than reflected in his current disability rating.  At the hearing, the Veteran's representative's arguments included the contention that not only was the Veteran entitled to a 50 percent rating prior to April 26, 2013, but the evidence also supported a 70 percent rating.  The Veteran also contends that he is unable to work due to his service-connected PTSD and heart disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R, § 4.16(b) (2014).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The Board lacks the authority to grant a TDIU on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Rather, the Board must first refer the claim to the Director of VA's Compensation Service.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).

Service connection is in effect for PTSD, coronary artery disease (Agent Orange), diabetes mellitus type II (Agent Orange), tinnitus, residuals of chip fracture of the right thumb, residuals of fracture 2nd digit of the right foot, and bilateral hearing loss.  The Veteran does not meet the schedular rating for a TDIU prior to April 26, 2013.  The record reflects that in April 2014, under cover of waiver of RO review, the Veteran's representative submitted a Mental Assessment dated October 5, 2012 (but appeared to be signed April 7, 2014) by J.A., M.A., in which he indicated that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and a Vocational Evaluation dated April 15, 2014 by Rehabilitation Specialist C.V., in which she found that the Veteran's service-connected disabilities rendered him unemployable.  The Board will remand the issues to allow the RO's consideration of this evidence and for referral of the issue of entitlement to TDIU to the Director of VA's Compensation if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Consider the Mental Assessment dated October 5, 2012 (but appears to be signed April 7, 2014) by J.A., M.A., and the Vocational Evaluation dated April 15, 2014 by Rehabilitation Specialist C.V. in regard to whether the Veteran is entitled to a rating in excess of 30 percent prior to April 26, 2013, and a rating in excess of 50 percent beginning April 26, 2013, and entitlement to TDIU for the period beginning June 10, 2009 (Rice v. Shinseki, 22 Vet. App. 447 (2009)).  

2.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If after readjudicating the claims, the Veteran still does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for the period June 10, 2009 to April 25, 2013, refer the TDIU claim to the Director of VA's Compensation for consideration of an extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




